Citation Nr: 1036903	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1971 to August 
1972.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 1973 rating decision, which denied 
service connection for a left knee condition, a left ankle 
condition, and headaches and dizziness.  The Veteran disagreed 
with this decision and a statement of the case (SOC) was issued 
in September 1973.  In November 1973, the Veteran submitted a VA 
Form 1-9.

On review, the Veteran perfected a timely appeal of the listed 
issues in 1973.  See 38 C.F.R. § 19.112 (1973) (currently 38 
C.F.R. § 20.200 (2009)).  The case, however, was not certified to 
the Board at that time and no further action was taken until June 
2007 when the Veteran submitted another claim for service 
connection for left knee and ankle injuries.

In April 2008, a videoconference hearing was held before the 
undersigned.

In November 2008, these issues were remanded by the Board for 
further development and, in part, to determine whether the 
Veteran wished to continue to appeal his claims for service 
connection for headaches and dizziness.  In a December 2008 
statement, the Veteran indicated that he did not wish to pursue 
his service connection claims for headaches and dizzy spells.  
The issues of entitlement to service connection for a left knee 
disability and a left ankle disability are now properly back 
before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

REMAND

The Veteran is seeking entitlement to service connection for a 
left knee disability and a left ankle disability.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to the 
adjudication of these claims.

The Veteran contends that he has current left knee and left ankle 
disabilities related to his active military service.  He 
testified that while in basic training he was running full speed 
when he stepped into a crack and twisted his ankle.  He reported 
that he went to the medic, but x-rays did not show anything 
broken and he was sent back.  A couple of days later, he had to 
go on a forced march and he could not keep up because his knee 
was hurting so bad.  He forced himself to complete basic training 
despite the pain.  

Available service treatment records do not show any evidence of 
complaints or treatment related to the left knee or ankle.  

However, the Board notes that, in a January 24, 1973, letter, 
notifying the Veteran of the denial of his claims for service 
connection for knee and ankle, it was determined that the records 
show that the while the Veteran was in service, he was treated 
for knee and ankle conditions.  As such, the Veteran's testimony 
is considered credible to the extent that he injured his knee and 
ankle in service, especially in light of information in the 
claims file indicating that he filed a claim for left knee and 
ankle injuries in September 1972, shortly following his discharge 
from service.

These issues were remanded in November 2008, in part for a VA 
examination.  The Veteran was provided a VA examination for his 
left ankle and left knee claims in January 2009.  At this 
examination, the Veteran reported that he injured his left knee 
and ankle in basic training while stationed in Fort Jackson.  He 
reported that he injured his knee and ankle while running a foot 
race.  He stepped into a crack in the ground and twisted his knee 
and ankle.  The ankle swelled immediately and he remembers 
moderate to severe pain in the ankle and knee.  He tried to get 
through marches the next days, and it was impossible for him to 
keep up.  He decided to tough it out and force himself through.  
He reported that he still has residual numbness on the lateral 
side of his left knee.  He has been able to be active but has a 
considerable amount of pain that has worsened over the years.  He 
was seen by a doctor and has been told (around 2003-2004) that he 
had degenerative disease.   He was prescribed an inflammatory.  
With regard to his ankle, the Veteran reported that he has had 
residual ankle pain since he twisted his ankle in basic training 
.  He reported that it does not bother him as much as his knee.  
The ankle has gradually improved but still bothers him.  He has 
pain with overuse.  He enjoys playing tennis and states that the 
ankle gets sore from time to time.  X-rays of the left knee 
revealed no significant degenerative change or evidence of a 
joint effusion.  Tubular density in the right tibial diaphysis 
has a nonaggressive appearance.  X-rays of the left ankle 
revealed calcaneal spurs and no identified acute injury of the 
ankle.  The examiner concluded by diagnosing the Veteran with 
left knee patellofemoral syndrome and left ankle claimed sprain 
with residual pain.  In conclusion, the examiner indicated that 
she reviewed the Veteran's service treatment records, VA 
treatment records, and private records.  She stated that she can 
find no records in the Veteran's claims file that indicate he was 
injured during basic training.  She noted that there is a 
deposition, dated April 21, 2008, regarding the Veteran's claimed 
knee and ankle injury.  Also, the claims file contains the 
Veteran's Form 9, dated 1973, and rating decision, dated January 
1973.  In a January 2008 VA memorandum, it was noted that the 
service treatment records cannot be found, and all efforts to 
find any records not currently in the claims file have been 
exhausted.  The examiner noted that the Veteran described 
symptoms consistent with patellofemoral knee pain, but his 
symptoms are nonspecific enough to be attributable to many 
etiologies.  Given the lack of evidence of record, and lack of 
radiologic findings, the examiner stated that she cannot resolve 
this issue without resorting to mere speculation.  

As noted above, the Board has conceded the Veteran's reports of 
an in-service injury to his left ankle and left knee to be 
credible.  However, it is unclear from the January 2009 VA 
examination whether the examiner presumed these assertions of an 
in-service injury to be credible when determining that she could 
not render a definitive opinion regarding the etiology of the 
Veteran's claimed left knee and left ankle disabilities.  

The Veteran requested in the September 2010 Informal Hearing 
Presentation that a new VA examination be conducted and a new 
opinion rendered due to the lack of a definitive opinion as to 
the etiology of the Veteran's conditions in the January 2009 VA 
examination report.  The Board agrees that a new VA opinion is 
warranted, based on the fact that it is unclear as to whether the 
January 2009 VA examiner presumed the Veteran's reports of in-
service injuries to his left knee and left ankle to be credible.

Additionally, with regard to the January 2008 VA memorandum 
referred to at the January 2009 VA examination, the Board notes 
that this memorandum specifically issued a Formal Finding on the 
Unavailability of Service Treatment Records/Clinical Records from 
Ft. Jackson, S.C.  This memorandum referred to a November 2007 
request for these records as being among the efforts put forth to 
locate the records.  The Board notes that this November 2007 
request for these records specifically requested records from 
November 1972 through September 1973.  However, the Veteran 
expressly indicated on his June 2007 claim that he injured 
himself during basic training at Fort Jackson, South Carolina in 
January 1972.  Not only is the period from November 1972 through 
September 1973 not the time frame in which the Veteran indicated 
that he injured himself, it is also not the time frame that he 
served on active duty.  Therefore, the Board finds that a request 
should be made for any service treatment records or clinical 
records from Fort Jackson, South Carolina for the period of time 
in which the Veteran was on active duty, from December 1971 to 
August 1972.

Accordingly, the case is REMANDED for the following action:

1.	 Request any and all of the Veteran's 
available service treatment records or 
clinical records from his service from 
December 1971 to August 1972 at Fort 
Jackson, South Carolina.

2.	After all requested records have been 
obtained, to the extent possible, 
obtain an addendum from the same examiner 
who examined the Veteran in January 2009 
for his claimed left knee and left ankle 
conditions.  The examiner should be asked 
to once again render an opinion as to 
whether it is at least as likely as not 
that the Veteran's current left knee 
disability or left ankle disability was 
caused or aggravated by his active duty 
service.  In rendering any opinions, 
the examiner should be instructed to 
presume the Veteran's reports of in-
service injuries to his left ankle or 
left knee to be credible.

It would be helpful if the examiner would 
once again use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinions 
provided.  If the examiner still cannot 
provide an opinion without resorting to 
speculation, this should once again be 
explained in the report.

If that examiner is no longer available, 
another examination should be conducted, and 
an opinion obtained from the new examiner.

3.	Then, readjudicate the claims.  In the 
event that the claims are not resolved to 
the satisfaction of the Veteran, he should 
be provided a supplemental statement of 
the case (SSOC), which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


